Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-11, 13-16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US Pub. 2015/0320259) in view of Carlson (US Pub. 2009/0293860) (both previously cited).
Regarding claims 1 and 29, Tucker discloses a pellet grill, comprising: a solid fuel hopper (26); a grill surface (18); a burn pot (20); an auger system (via 20) including an auger blade (via 36); and a battery (72) operatively connected to the auger system (28), and wherein the solid fuel hopper (26) is disposed along a front portion of the cooking grill directly in front of the grill surface (Fig. 1-3; Par. 12-13, 17 and 20).  Tucker does not disclose the auger system including a first auger blade and a second auger blade, wherein the first auger blade has a first pitch configured to convey solid fuel in a first direction and the second auger blade has a second pitch configured to convey solid fuel in a second direction, and wherein the first direction and the second direction are different directions.  Carlson discloses an auger system (3) including a first auger blade (3a) and a second auger blade (3b), wherein the first auger blade has a first pitch configured to convey solid fuel in a first direction and the second auger blade has a second pitch configured to convey solid fuel in a second direction, and wherein the first direction and the second direction are different directions (Fig. 1 and 5; Par. 13-15, 34-35 and 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Donnelly et al., an auger system including a first auger blade and a second auger blade, wherein the first auger blade has a first pitch configured to convey solid fuel in a first direction and the second auger blade has a second pitch configured to convey solid fuel in a second direction, and wherein the first direction and the second direction are different directions, for the purpose of evenly feed the solid fuel to the combustion chamber/burn pot; and evenly combusting the solid fuel in the combustion chamber/burn pot.
Regarding claim 2, Carlson  discloses the auger system (3) includes an auger shaft connecting the first auger blade (3a) and the second auger blade (3b) (Fig. 1 and 4-5; Par. 30; Claim 5).
Regarding claims 4 and 13, Carlson discloses the solid fuel hopper (1) includes a first compartment (left 14) and a second compartment (right 14) (Fig. 1; Par. 34-35).
Regarding claims 5 and  14, Carlson discloses the first compartment (left 14) is disposed generally above the first auger blade (3a) and the second compartment (right 14) is disposed generally above the second auger blade (3b) (Fig. 1).
Regarding claims 6 and 15, Carlson discloses the first direction and the second direction are opposite directions taken relative to a reference line (Par. 36 and 49).
Regarding claims 7 and 16, Carlson discloses the first auger blade (3a) and the second auger blade (3b) have a colinear axis of rotation (Fig. 1).
Regarding claim 9, Tucker/Carlson disclose substantially all features of the claimed invention as set forth above including from Tucker, a control panel (40) and  a hopper lid (Fig. 1-2), wherein the control panel is connected to the hopper (26)  front wall (Fig. 1-2) except the control panel is connected to the hopper lid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Tucker/Carlson, the control panel is connected to the hopper lid, for the purpose of suitable to the user application to choose/select a location for the control panel.
Regarding claims 10 and 18, Tucker/Carlson disclose substantially all features of the claimed invention as set forth above including from Tucker, the hopper (26) is disposed along the front portion of the cooking grill directly in front of a grilling surface (Fig. 1); and from Carlson, the first auger blade (3a) extend along a left side portion of the fireplace and the second auger blade (3b) extend a long a right side portion of the fireplace (Fig. 1) except the first auger blade extend along a left side portion of a front of  the cooking grill and the second auger blade extend a long a right side portion of a front of the cooking grill.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Tucker/Carlson, the first auger blade extends along a left side portion of a front of  the cooking grill and the second auger blade extend a long a right side portion of a front of the cooking grill, for the purpose of suitable to the user application to feed the solid fuel evenly to the burn pot.
Regarding claim 11, Tucker/Carlson disclose substantially all features of the claimed invention as set forth above including from Tucker, a controller (40) regulates operation the auger motor (38) (Par. 13 and 17); and from Carlson, an auger motor (4) operatively connected to the first auger blade (3a) and the second auger blade 3b), wherein the auger motor configured to rotate the first auger blade and the second auger blade  in varied speed (Par. 47) except the auger motor configured to rotate the first auger blade and the second auger blade at a first speed for burn operation and a second speed higher speed for solid fuel clean out operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Tucker/Carlson, the auger motor configured to rotate the first auger blade and the second auger blade at a first speed for burn operation and a second speed higher speed for solid fuel clean out operation, for the purpose of suitable to the user application since Carlson teaches the auger motor speed is varied and controllable.
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US Pub. 2015/0320259) in view of Carlson (US Pub. 2009/0293860) and further view of Dubey et al. (US Pub. 2018/0036693) (new cited).
Regarding claims 3 and 12, Tucker/Carlson disclose substantially all features of the claimed invention as set forth above except one or more pins disposed between the first auger blade and the second auger blade and connected to the auger shaft, the one or more pins having a central axis extending away from the auger shaft in an orthogonal direction.  Dubey et al. discloses one or more pins (114) disposed between the first auger blade (29A/29C) and the second auger blade (26) and connected to the auger shaft (29), the one or more pins (114) having a central axis extending away from the auger shaft in an orthogonal direction (Fig. 4A-4H).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Tucker/Carlson, one or more pins disposed between the first auger blade and the second auger blade and connected to the auger shaft, the one or more pins having a central axis extending away from the auger shaft in an orthogonal direction, as taught by Dubey et al., for the purpose of providing a mixer that prevents lumping.
Claim(s) 19 and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US Pub. 2015/0320259) in view of Carlson (US Pub. 2009/0293860) and Dubey et al. (US Pub. 2018/0036693).
Regarding claim 19, Tucker discloses a pellet grill, comprising: a grill surface (18); a solid fuel hopper (26) disposed along a front portion of the cooking grill directly in front of the grill surface; a burn pot (20); an auger system (28) disposed between the solid fuel hopper (26) and the burn pot (20).  Tucker does not disclose the auger system including a first auger blade and a second auger blade; an auger shaft connecting the first auger blade and the second auger blade; and one or more pins disposed between the first auger blade and the second auger blade, wherein the one or more pins extend away from the auger shaft in an orthogonal direction more than half the diameter of the auger shaft.  Carlson discloses an auger system (3) including a first auger blade (3a) and a second auger blade (3b).  Dubey et al. discloses an auger shaft (29) connecting the first auger blade (19A/29C) and the second auger blade (26); and one or more pins (114) disposed between the first auger blade and the second auger blade, wherein the one or more pins (114) extend away from the auger shaft in an orthogonal direction more than half the diameter of the auger shaft (Fig. 4A-4H).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Tucker, the auger system including a first auger blade and a second auger blade, as taught by Carlson, for the purpose of evenly feed the solid fuel to the combustion chamber/burn pot; and evenly combusting the solid fuel in the combustion chamber/burn pot; and one or more pins disposed between the first auger blade and the second auger blade, wherein the one or more pins extend away from the auger shaft in an orthogonal direction more than half the diameter of the auger shaft, as taught by Dubey, for the purpose of providing a mixer that prevents lumping.
Regarding claim 22, Carlson discloses the solid fuel hopper (1) includes a first compartment (left 14) and a second compartment (right 14) (Fig. 1; Par. 34-35).
Regarding claim 23, Carlson discloses the first compartment (left 14) is disposed generally above the first auger blade (3a) and the second compartment (right 14) is disposed generally above the second auger blade (3b) (Fig. 1).
Regarding claim 24, Carlson discloses the first auger blade (3a) has a first pitch configured to convey solid fuel in a first direction and the second auger blade (3b) has a second pitch configured to convey solid fuel in a second direction, and wherein the first direction and the second direction are opposite directions taken relative to a reference line (Fig. 1; Par. 13-15, 34-36 and 49).
Regarding claims 25-26, Carlson discloses the first auger blade (3a) and the second auger blade (3b) have a colinear axis of rotation (Fig. 1).
Regarding claim 27, Tucker/Carlson/Dubey disclose substantially all features of the claimed invention as set forth above including from Tucker, the hopper (26) is disposed along the front portion of the cooking grill directly in front of a grilling surface (Fig. 1); and from Carlson, the first auger blade (3a) extend along a left side portion of the fireplace and the second auger blade (3b) extend a long a right side portion of the fireplace (Fig. 1) except the first auger blade extend along a left side portion of a front of  the cooking grill and the second auger blade extend a long a right side portion of a front potion of the cooking grill.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Tucker/Carlson/Dubey, the first auger blade extends along a left side portion of a front of  the cooking grill and the second auger blade extend a long a right side portion of a front portion of the cooking grill, for the purpose of suitable to the user application to feed the solid fuel evenly to the burn pot.
Regarding claim 28, Tucker/Carlson/Dubey disclose substantially all features of the claimed invention as set forth above including from Tucker, a controller (40) regulates operation the auger motor (38) (Par. 13 and 17); and from Carlson, an auger motor (4) operatively connected to the first auger blade (3a) and the second auger blade 3b), wherein the auger motor configured to rotate the first auger blade and the second auger blade  in varied speed (Par. 47) except the auger motor configured to rotate the first auger blade and the second auger blade at a first speed for burn operation and a second speed higher speed for solid fuel clean out operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Tucker/Carlson/Dubey, the auger motor configured to rotate the first auger blade and the second auger blade at a first speed for burn operation and a second speed higher speed for solid fuel clean out operation, for the purpose of suitable to the user application since Carlson teaches the auger motor speed is varied and controllable.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US Pub. 2021/0180793) (new cited) in view of Carlson (US Pub. 2009/0293860) and Donnelly et al. (US Pub. 2021/0293413) (previously cited).
Regarding claim 30, James discloses a a removable burning pot capable of performing a method of solid fuel clean-out for a cooking grill (100), comprising the steps of: providing a solid fuel hopper (116) having a solid fuel; providing a burn pot (158) positioned in the cooking grill (100) to receive solid fuel from the solid fuel hopper (116); providing an auger (154) to convey solid fuel; and removing the burn pot (158) from its position where it receives solid fuel from the solid fuel hopper (116) (Fig. 1-4; Par. 16-20).  James does not disclose the steps of: providing a solid fuel hopper having solid fuel in a first compartment and solid fuel in a second compartment; providing a first auger blade dedicated to convey solid fuel from the first compartment; providing a second auger blade dedicated to convey solid fuel from the second compartment; rotating the first auger blade and the second auger blade at a first speed or for a first duration to convey solid fuel from the first compartment and the second compartment for solid fuel burning operation; and rotating the first auger blade and the second auger blade at a second higher speed or for a second duration significant longer than the first duration to convey solid fuel from the first compartment and the second compartment for solid fuel clean-out operation.  Carlson discloses the steps of: providing a solid fuel hopper (1) having solid fuel in a first compartment (left 14) and solid fuel in a second compartment (right 14); providing a first auger blade (3a) dedicated to convey solid fuel from the first compartment (left 14); providing a second auger blade (3b) dedicated to convey solid fuel from the second compartment (right 14); rotating the first auger blade (3a) and the second auger blade (3b) at a first speed to convey solid fuel from the first compartment and the second compartment for solid fuel burning operation (Fig. 1; Par. 13-15, 34-35 and 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Donnelly et al., the steps of: providing a solid fuel hopper having solid fuel in a first compartment and solid fuel in a second compartment; providing a first auger blade dedicated to convey solid fuel from the first compartment; providing a second auger blade dedicated to convey solid fuel from the second compartment; rotating the first auger blade and the second auger blade at a first speed to convey solid fuel from the first compartment and the second compartment for solid fuel burning operation, as taught by Carlson, for the purpose of evenly feed the solid fuel to the combustion chamber/burn pot; and evenly combusting the solid fuel  in the combustion chamber/burn pot.  With respect to the limitations “rotating the first auger blade and the second auger blade at a second higher speed to convey solid fuel from the first compartment and the second compartment for solid fuel clean-out operation”, Carlson discloses an auger motor (4) operatively connected to the first auger blade (3a) and the second auger blade (3b), wherein the auger motor configured to rotate the first auger blade and the second auger blade  in varied speed (Par. 47); and from Donnelly et al. discloses an auger motor (512) controls the movement (e.g. the direction of rotation rate of rotation, and/or duty cycle), variable speed electric motor that operates in response to data, command and/or signal received from a control system (Par. 46).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in James/Carlson/Donnelly, the step of rotating the first auger blade and the second auger blade at a second higher speed or for a second duration significant longer than the first duration to convey solid fuel from the first compartment and the second compartment for solid fuel clean-out operation, for the purpose of suitable to the user application since Donnelly and Carlson both teaches the auger motor speed is varied and controllable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/12/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761